[Cite as Hoskins v. Swanson, 2011-Ohio-3186.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                        JUDGES:
LANCE HOSKINS                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. William B. Hoffman, J.
                Petitioner                      :       Hon. Sheila G. Farmer, J.
                                                :
-vs-                                            :
                                                :       Case No. 2011-CA-00126
TIMOTHY SWANSON, SHERIFF                        :
                                                :
                Relator                         :       OPINION




CHARACTER OF PROCEEDING:                            Petition for Writ of Habeas Corpus


JUDGMENT:                                           Dismissed




DATE OF JUDGMENT ENTRY:                             June 27, 2011

APPEARANCES:

For Petitioner                                      For Relator

LEE HOSKINS PRO SE                                  NO APPEARANCE
4500 Atlantic Blvd.
Canton, OH 44705
[Cite as Hoskins v. Swanson, 2011-Ohio-3186.]


Gwin, P.J.

        {¶1}    Petitioner, Lance Hoskins, has filed a Petition for Writ of Habeas Corpus

alleging unlawful detention based upon his contention that his classification as a tier

three sex offender violates the separation of powers doctrine. Further, he claims his

detention is unlawful because Ohio does not have the authority to classify him as a sex

offender since the state in which he was originally convicted did not impose registration

requirements upon Petitioner. We find it unnecessary to address those claims because

Appellant has failed to comply with the procedural requirements for a habeas petition.

        {¶2}    A review of the Petition reveals Petitioner has failed to attach the

necessary commitment papers in compliance with R.C. 2725.04(D).              The Supreme

Court has held failure to comply with this requirement is a fatal defect which cannot be

cured, “[C]ommitment papers are necessary for a complete understanding of the

petition. Without them, the petition is fatally defective. When a petition is presented to a

court that does not comply with R.C. 2725.04(D), there is no showing of how the

commitment was procured and there is nothing before the court on which to make a

determined judgment except, of course, the bare allegations of petitioner's application.”

Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602. See also, Boyd v. Money, 82

Ohio St.3d 388, wherein the Supreme Court held, “Habeas corpus petitioner's failure to

attach pertinent commitment papers to his petition rendered the petition fatally

defective, and petitioner's subsequent attachment of commitment papers to his post-

judgment motion did not cure the defect.” R.C. § 2725.04(D).

        {¶3}    Petitioner states in the Petition that “A copy of the commitment sheet

could not be attached as it would impair the efficiency of the remedy.” This conclusory
Stark County, Case No. 2011-CA-00126                                                   3


statement is insufficient to excuse the waiver of the requirement to attach all

commitment papers. The Supreme Court has similarly upheld dismissal of a petition for

failing to attach commitment papers where a petitioner makes a bare assertion that the

papers could not be attached, “Even [Petitioner’s] self-serving affidavit attached to his

response to the warden's dismissal motion failed to detail specific facts to support his

contention that the [commitment papers] could not be obtained without impairing the

efficiency of the remedy.” Goudlock v. Voorhies (2008), 119 Ohio St.3d 398, 400-401,

894 N.E.2d 692, 695.

      {¶4}   We likewise find failure to include all pertinent entries has made a

complete understanding of the Petition impossible.

      {¶5}   For this reason, Petitioner’s request for Writ of Habeas Corpus is

dismissed.

By Gwin, P. J.,

Hoffman, J., and

Farmer, J., concur




                                             _________________________________
                                             HON. W. SCOTT GWIN

                                             _________________________________
                                             HON. WILLIAM B. HOFFMAN

                                             _________________________________
                                             HON. SHEILA G. FARMER
WSG:clw 0608
[Cite as Hoskins v. Swanson, 2011-Ohio-3186.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


LANCE HOSKINS                                   :
                                                :
                Petitioner                      :
                                                :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
TIMOTHY SWANSON, SHERIFF                        :
                                                :
                                                :
                Relator                         :       CASE NO. 2011-CA-00126




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment is

dismissed.




                                                    _________________________________
                                                    HON. W. SCOTT GWIN

                                                    _________________________________
                                                    HON. WILLIAM B. HOFFMAN

                                                    _________________________________
                                                    HON. SHEILA G. FARMER